Citation Nr: 0916187	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of cold injuries to the bilateral lower 
extremities.

2.  Entitlement to service connection for restless leg 
syndrome.

3.  Entitlement to a compensable rating for dermatitis of the 
lower legs and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.  He was awarded the Combat Infantryman Badge 
for combat service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
restless leg syndrome, and his claim for an increased rating 
for dermatitis of the lower legs and ankles.

In April 2009, this case was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, in filing a claim for service connection for 
restless leg syndrome, raised a claim to reopen his 
previously denied claim of entitlement to service connection 
for the residuals of cold injuries to the bilateral lower 
extremities.  Because the Veteran's pending claim for service 
connection for restless leg syndrome is inextricably 
intertwined with the application to reopen the previously 
denied claim, the Board assumes jurisdiction of the claim to 
reopen.  Both the claim to reopen and the claim of 
entitlement to service connection for restless leg syndrome 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's skin 
condition (dermatitis of the lower legs and ankles) has been 
manifested by subjective complaints of blistering, itching, 
and dryness.  The disability has not involved at least 5 
percent of the entire body, or 5 percent of exposed areas; or 
required treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable rating for dermatitis of the 
lower legs and ankles have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.118, Diagnostic Code (DC) 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Notice was provided to the Veteran in May and June 2006, 
prior to the initial AOJ decision.  These notices, read as a 
whole, appropriately advised the Veteran of all the notice 
elements listed above.  His claim was subsequently 
readjudicated after providing the Veteran with an opportunity 
to respond to each notice.  Furthermore, the Veteran was told 
it was his responsibility to support the claim with 
appropriate evidence, and he was provided with the text of 
the relevant regulations relating to VA's duty to notice and 
assist.  The record reflects that the Veteran understood his 
responsibilities, as, in response to the notices, he 
submitted evidence in support of his claim.

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.; see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
May 2008, after the initial AOJ decision on his claim.  This 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board acknowledges that this 
notice letter was sent after the initial adjudication of his 
claim, but this error did not affect the essential fairness 
of the adjudication.

The Veteran was advised in the post-adjudicatory notice that 
he must provide evidence demonstrating a worsening or 
increase in the severity of his disability, and that such 
information could include different types of medical and lay 
evidence including medical reports and treatment records; 
statements from people with personal knowledge of his 
symptoms such as friends, co-employees and employers; 
employment and insurance physical examinations; and pharmacy 
prescription records.  In addition, he was notified that it 
was his responsibility to support the claim with appropriate 
evidence.  The Veteran responded to the notice sent and 
identified medical evidence as well as submitted medical 
evidence in connection with his claim, which indicates he 
affirmatively demonstrated his understanding of the need to 
provide VA with information and evidence to support his 
claim.

Further, the Veteran demonstrated actual knowledge that he 
needed to show the effect that the worsening of his service-
connected disabilities had on his employment and daily life.  

The May 2008 correspondence notified him of the Diagnostic 
Codes that contain the criteria of what is necessary to show 
entitlement to a higher disability rating for his skin 
condition.

Furthermore, the May 2008 communication advised the Veteran 
of which Diagnostic Codes were relevant to his claim and the 
rating criteria and the range of severity for each Diagnostic 
Code.  

Thus the Board finds that any deficiencies in the pre-
adjudicatory notices provided to the Veteran are 
nonprejudicial as the Veteran either had actual knowledge or 
a reasonable person could be expected to understand what was 
needed.  Thus, even assuming a notice error, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render the pre-adjudicatory deficiencies nonprejudicial 
because the Veteran was provided notice of the missing 
elements and subsequent adjudication.  Accordingly, the Board 
finds that any error in the pre-adjudicatory notices provided 
to the Veteran on his claim for an increased disability 
rating have not affected the essential fairness of the 
adjudication, and the Veteran is not prejudiced thereby.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claim 
that shows he understood the need to provide VA with 
information and evidence to support his claim.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the record.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this respect, the Veteran was afforded VA examinations with 
respect to his claims in May 2006 and May 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's skin condition of the lower legs and ankles is 
rated noncompensably disabling under 38 C.F.R. § 4.118, DC 
7806, which pertains to dermatitis.  Given the nature of the 
Veteran's disability, the Board finds that the rating 
criteria applied by the RO are appropriate.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(2008).  The Board can identify no more appropriate 
diagnostic code and the Veteran has not identified one.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the Veteran's 
disability under that diagnostic code.

Diagnostic Code 7806 provides for a 10 percent rating where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12- month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Under 38 
C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 7806, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).  

The Veteran contends that his service-connected skin 
condition is manifested by intermittent blistering, resulting 
in itching and dryness of the lower legs and ankles.  He 
asserts that greater than 20 percent of his skin is affected.

Clinical records dated from March 2005 to July 2006 do not 
show complaints or treatment related to a skin condition of 
the lower legs or ankles.  Records dated in April 2006, 
however, show that he was observed to have some keloid 
formation over the lower body of the sternum and xiphoid.  
The Veteran has not been service-connected for this skin 
condition.

The Veteran underwent VA skin examination in May 2006 and May 
2008.  On examination in May 2006, the Veteran described a 
history of his skin on the lower legs and ankles breaking out 
with itchy blisters.  He stated that he had been prescribed 
some kind of ointment which he applied as needed.  Physical 
examination revealed scaling localized on the lower legs.  
The assessment was dermatitis of the legs.  The examiner 
determined that the percentage of skin affected was less than 
5 percent.

On examination in May 2008, the Veteran complained of an 
intermittent rash on his lower legs and ankles.  He used a 
nonsteroidal topical ointment daily when the rash was 
present.  He estimated that in the last year, he had used the 
ointment between one and six weeks.  The examiner noted that 
the ointment he had been prescribed was neither a 
corticosteroid nor an immunosuppressive.  Physical 
examination revealed a dry, circular rash measuring 2 inches 
by 2 inches on the right leg on the posterior of the calf 
muscle, and 4 to 5 spots on the dorsum of the left ankle.  
There was no evidence of ulceration.  The diagnosis was 
dermatitis.  The examiner determined that the percentage of 
skin affected was less than 5 percent of the body.  

In this case, there is no objective or reliable evidence that 
the Veteran's service-connected disability involves 5 percent 
or more of the entire body, or of the exposed areas affected, 
or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  On each 
examination, the Veteran's skin rash was determined to affect 
less than 5 percent of the body.  While the Veteran contends 
that his skin condition affects greater than 5 percent of his 
body, he has only been service-connected for dermatitis of 
the lower legs and ankles.  As such, he is not service-
connected for skin conditions elsewhere on the body, and only 
the skin of the lower legs and ankles may be considered in 
determining whether he is entitled to a compensable rating 
for his service-connected skin condition.  As his service-
connected skin condition has been determined to affect less 
than 5 percent of the body, and does not require the use of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period, a compensable 
rating is not warranted.  38 C.F.R. § 4.118, DC 7806 (2008).

The Board has considered whether any other diagnostic code 
pertaining to the skin is applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement, 
however, are not applicable, as the Veteran's disability 
picture is one of itching and skin manifestations other than 
scarring.  Therefore, a rating under Diagnostic Codes 7800, 
7801, and 7805 is not appropriate.  Diagnostic Codes 7802, 
7803, and 7804 pertain to scarring, which is not present in 
the instant case. Accordingly, those diagnostic codes are 
also not applicable.  Finally, the Veteran has not been 
diagnosed with any of the disabilities contemplated by 
Diagnostic Codes 7815, 7816, 7822, 7825, 7826, 7827.  
Accordingly, a rating under any of those diagnostic codes 
would also not be appropriate.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
skin condition, but findings supporting a compensable rating 
have not been documented.  In addition, it has not been shown 
that the service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that throughout 
the pendency of the appeal, his skin condition has not 
warranted a compensable rating.  As the preponderance of the 
evidence is against the claim for a compensable rating, the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for dermatitis of the lower legs and 
ankles is denied.



REMAND

Additional development is needed prior to further disposition 
of the application to reopen the previously denied claim of 
entitlement to service connection for residuals of cold 
injuries to the bilateral lower extremities, and the claim of 
entitlement to service connection for restless leg syndrome.

The Veteran contends that he developed restless leg syndrome 
as a result of cold injuries sustained during combat in 
Korea.  

A review of the Veteran's service records reflects that he 
was awarded the Combat Infantryman Badge for combat service 
in Korea.  Given the Veteran's participation in combat, the 
Board finds that the Veteran's reported cold weather exposure 
during service is consistent with the circumstances of his 
service, and he is therefore presumed to have been exposed to 
cold weather in service.  38 U.S.C.A. § 1154(b) (West 2002).

Having determined that the Veteran was exposed to cold 
weather during combat in Korea, the remaining questions 
before the Board are whether the Veteran sustained residual 
injury as a result of in-service exposure to cold weather, 
and whether his restless leg syndrome is related to that 
injury.

The Veteran underwent VA examination in May 2008 for the 
purpose of determining whether his restless leg syndrome was 
related to his active service.  The examiner noted that the 
Veteran had been diagnosed with peripheral neuropathy, and 
that the restless leg syndrome could be etiologically related 
to the peripheral neuropathy.  The examiner then determined 
that because the peripheral neuropathy could be related to 
cold injuries allegedly sustained during service, the matter 
should be referred for a neurologist's opinion, to determine 
whether it was as likely as not that the peripheral 
neuropathy was related to in-service cold injuries.

Although the claim for service connection for residuals of 
cold injuries to the bilateral lower extremities has been 
denied on numerous occasions and has not been reopened, the 
Veteran, in filing a claim for service connection for 
restless leg syndrome raised a new claim to reopen the 
previously denied claim.  In this regard, the May 2008 
examiner, in stating that the Veteran's restless leg syndrome 
could be related to peripheral neuropathy resulting from cold 
injuries sustained in service, triggered the Secretary's duty 
to provide a medical examination with respect to the 
previously denied claim of entitlement to service connection 
for the residuals of cold injuries because the Veteran's 
claim for service connection for restless leg syndrome is 
inextricably intertwined with the claim to reopen the 
previously denied claim.  This duty includes the requirement 
that the Secretary provide reasonable tests and other 
examinations necessary to render a meaningful medical 
opinion.  See Green v. Derwinski, 1 Vet.App. 121, 123-124 
(1991).  Where, as here, the medical examiner specifically 
states that a medical opinion cannot be provided without 
information not currently available, the Secretary's duty to 
assist requires that the Secretary determine whether that 
information may be reasonably obtained, and if so, to make 
efforts to obtain it and seek an additional medical opinion 
which considers the relevant information.  See Daves v. 
Nicholson, 21 Vet.App. 46, 51-52 (Vet. App. 2007) (citing 
Green, 1 Vet. App. at 123-24).  Because a determination as to 
whether the Veteran's restless leg syndrome is related to his 
period of active service may not be made until an opinion 
regarding whether he has current residuals of cold weather 
injuries sustained in service is obtained, the Board 
concludes that there is no alternative but to remand the 
issues.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Forward the Veteran's claims file 
for review by a neurologist for the 
purpose of obtaining an opinion as to 
whether the Veteran currently has 
residuals of cold injuries sustained in 
service, including peripheral 
neuropathy.  No further examination of 
the Veteran is necessary unless the 
examiner determines otherwise.  The 
report of examination must reflect that 
the claims file was reviewed.  The 
examiner should provide opinions 
addressing the following, taking into 
consideration the Veteran's combat 
status, i.e., he is presumed to have 
suffered cold injuries because such 
injuries are consistent with the 
nature, conditions and hardships of his 
combat service:

a.  Does the Veteran have any current 
diagnoses consistent with his 
presumed history of cold injuries to 
the lower extremities, including, but 
not limited to peripheral neuropathy?  
If so, is it at least as likely as 
not (50 percent probability or 
greater) that any such disability is 
etiologically related to the 
Veteran's exposure to cold weather 
while in combat in Korea?

b.  Is it at least as likely as not 
that the Veteran's restless leg 
syndrome is etiologically related to 
any disability that has been 
determined to as likely as not be 
etiologically related to the 
Veteran's exposure to cold weather 
while in combat in Korea?

In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the disabilities, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in- 
service injury and instead relied on 
the absence of evidence in the service 
treatment records to provide a negative 
opinion). 

The rationale for the opinions, with 
citation to relevant medical findings, 
must be provided in a legible report.

2.  Then, adjudicate the application to 
reopen the previously denied claim of 
entitlement to service connection for 
the residuals of cold injuries to the 
lower extremities, and the claim of 
entitlement to service connection for 
restless leg syndrome.  In doing so, 
the RO must specifically consider 
38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304(d) (2008).  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


